In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00103-CR
     ___________________________

      NELS HOGBERG, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 462nd District Court
          Denton County, Texas
      Trial Court No. F19-1986-367


  Before Bassel, Womack, and Wallach, JJ.
  Memorandum Opinion by Justice Bassel
                            MEMORANDUM OPINION

                                    I. Introduction

       Appellant Nels Henry Hogberg pleaded guilty to three counts of aggravated

assault. See generally Tex. Penal Code Ann. § 22.02(a). His case was tried to a jury, who

assessed his punishment at twelve years’ confinement and a $3,000 fine on the first

count and ten years’ confinement and fines of $10,000 on both the second and third

counts.1 The jury recommended probation on the second and third counts. The trial

court sentenced Appellant in accordance with the jury’s verdicts and placed Appellant

on community supervision for seven years on Count II and Count III to run concurrent

with his twelve-year sentence on Count I. Appellant filed a notice of appeal.

       In a single issue, Appellant claims that his “constitutional” waiver was

“unintelligent” because he received an inaccurate pre-trial admonishment regarding

who could grant him probation. Specifically, he complains that his counsel admonished

him that only a jury could grant him probation and that counsel’s admonishment was

incorrect. Thus, he claims that he might have opted to have the trial court assess

punishment had he known the court had the power to defer an adjudication of guilt

and place him on probation. The fundamental failings in Appellant’s argument are his



       1
        Prior to voir dire, Appellant was arraigned and entered pleas of guilty to all three
counts of the indictment. Then, after the jury was impaneled and sworn, the State read
the indictment to the jury, see Tex. Code Crim. Proc. Ann. art. 36.01(a), and Appellant
pleaded guilty to all three counts before the jury. The trial court instructed the jury to
find Appellant guilty on all counts in accordance with his plea, which the jury did.

                                             2
contention that the admonishment was flawed and that his exchange with his counsel

made it apparent that he was operating under some misapprehension that should have

been corrected by the trial court.

                               II. Factual Background

      Appellant rejected the State’s plea offer of five years in prison, pleaded guilty to

all of the charges against him, and elected to have a jury assess his punishment. Before

entering his plea, Appellant approached the trial court bench with his trial counsel, who

admonished him as to his rights and options for trial. Appellant expressed his desire to

plead guilty to all three counts of the indictment and to have the jury determine his

punishment:

             [TRIAL COUNSEL]: Okay. Is it your desire to plead guilty to the
      three counts of aggravated assault, deadly weapon?

             THE DEFENDANT: Yes, sir, it is my -- I apologize. It is my
      desire to plead guilty to all three counts of aggravated assault with a deadly
      weapon.

            [TRIAL COUNSEL]: And with that plea, you want to have a --
      go forward with the punishment phase of the trial?

            THE DEFENDANT: Yes, sir, I do want to go forward with the
      punishment phase of the trial.

             [TRIAL COUNSEL]: And with this punishment phase of the trial,
      you also understand that you have the right to select whether the Judge or
      the jury assesses that punishment?

              THE DEFENDANT: Yes, sir.

            [TRIAL COUNSEL]: Okay. And from our discussions, have you
      been able to ask me questions about the pros and cons of going to the


                                            3
      Judge versus the jury?

             THE DEFENDANT: Yes.

            [TRIAL COUNSEL]: Okay. Is it your desire to have the jury
      determine the punishment of this case?

             THE DEFENDANT: I remember -- sorry to bring this up now.

            [TRIAL COUNSEL]: If you have questions, I would like to
      address them.

             THE DEFENDANT: I remember our talks on the previous
      judge, and we -- (inaudible to court reporter)

             THE REPORTER: I’m sorry. You’re going to have to speak up.

             THE DEFENDANT: Oh, I’m sorry.

               I did understand that we did have a previous judge working on it,
      and then we did have a jury. And so I don’t recall, you know, rethinking
      that.[2]

            [TRIAL COUNSEL]: Okay. Just to go into some of our
      conversation, you do recall that only the jury in this situation can grant you
      probation?

             THE DEFENDANT: Okay.

             [TRIAL COUNSEL]: All right. And so going to the Judge would
      essentially be asking the Judge what the prison sentence should be, correct?

             THE DEFENDANT: Yes, sir.


      2
        The record shows that this case was transferred from the 462nd Judicial District
Court to the 367th Judicial District Court on July 10, 2019, and then transferred back
to the 462nd Judicial District Court on January 15, 2021. Both transfer orders were
signed by the judges of each court. From this, we may glean that Appellant was
considering entering an open plea of guilty to the judge of the 367th District Court but
then changed his mind when he learned that his case would be heard by the 462nd
District Court.

                                            4
              [TRIAL COUNSEL]: With that knowledge, is it your desire to
       allow the jury to review the evidence of the case and the jury to determine
       the punishment in this case?

             THE DEFENDANT: Yes, sir. It is my request to have the jury
       observe the punishment and the evidence in this case.

       In closing arguments, Appellant explicitly asked the jury to sentence him to ten

years in prison and to probate that sentence, while the State urged the jury to sentence

him to ten years or longer in prison and to not recommend probation. The jury

ultimately chose a middle ground, assessing Appellant’s punishment at twelve years in

prison (and a $3,000 fine) for the aggravated assault in Count I and ten years in prison

(and a $10,000 fine) for each of the aggravated assaults in Counts II and III, with a

recommendation that the fines and penitentiary time for the latter two counts be

probated. The trial court followed the jury’s recommendation and placed Appellant on

probation for seven years on the latter counts, after sentencing him in accordance with

the jury’s verdict on the first count.

                                         III. Analysis

       A.     We set forth the standard of review.

       The defendant in a noncapital case may waive any rights secured to him by law.

Tex. Code Crim. Proc. Ann. art. 1.14(a). A waiver must be made voluntarily, knowingly,

and intelligently to be valid. Ex parte Delaney, 207 S.W.3d 794, 796–97 (Tex. Crim. App.

2006). A defendant may assert on appeal that the trial court failed to properly admonish

him, despite not having made the claim in the trial court. Bessey v. State, 239 S.W.3d 809,



                                              5
813 (Tex. Crim. App. 2007). The standard for our review is whether his waiver

“represents a voluntary and intelligent choice among the alternative courses of action

open to the appellant.” See Owens v. State, 836 S.W.2d 341, 344 (Tex. App.—Fort Worth

1992, no pet.) (per curiam).

      B.     Because the trial court did not erroneously admonish Appellant, and
             the record does not show that Appellant was misled by the
             admonishments he received from counsel or that he was operating
             under any apparent misapprehension, there is no reversible error in
             the trial court’s judgments.3

      Appellant’s arguments are not well-articulated in his brief. He states the issue

presented as “[w]hether inaccurate pre-trial admonishments regarding probation

eligibility rendered Appellant’s constitutional waivers unintelligent.” For his argument,

he claims that he received incomplete pre-trial admonishments and that the allegedly

flawed admonishments influenced his trial strategy. Had he been admonished that he

could plead guilty and ask the trial court to defer a finding of guilt and place him on

probation, Appellant contends, he might have elected that option.

      We note at the outset that Appellant is not challenging the validity of his guilty

plea. Rather, Appellant seems to base his appeal on the argument that, had he been

timely admonished that the trial court could defer a finding of guilt and place him on

deferred adjudication community supervision upon his plea of guilty, then he would


      3
        Although this was one case, indicted and tried under one cause number, the trial
court issued one Judgment of Conviction by Jury for Count I and a separate Judgment
of Conviction by Jury for Counts II and III. We will refer to the trial court’s
“judgments” in this case collectively.

                                           6
still have pleaded guilty but would have waived his right to trial by jury and sought

deferred adjudication from the trial court. In other words, nowhere does Appellant

claim that his guilty plea was not knowingly, intelligently, and voluntarily made,4 but he

asks us to reverse his convictions and sentences because his election to have the jury

assess his punishment—and not plead guilty to the judge in the hope of receiving

deferred adjudication—was not made knowingly, intelligently, and voluntarily.

       Appellant contends that he was told—allegedly incorrectly—that only a jury

could grant him community supervision. Thus, he argues:

       Had he been admonished that he could plead guilty and ask the trial court
       to defer a finding of guilt and place him on probation, then he may have
       elected that option. Since his pre-trial admonishments were incomplete
       and inaccurate it cannot be said that his waivers and elections were
       intelligent and voluntary.

       If we understand Appellant’s argument, then the flawed admonishment that he

received was that “only the jury in this situation” could grant probation. Because of

Appellant’s use of a deadly weapon in the commission of the offense, his counsel’s

statement was true. Subject to eligibility limitations, after the defendant’s conviction or

a plea of guilty or nolo contendere, a judge may, in the best interest of justice, the public,

and the defendant, place the defendant on community supervision. Tex. Code Crim.

Proc. Ann. art. 42A.053(a), (c). However, the trial court’s power to grant a defendant

probation does not apply when it is shown that the defendant used or exhibited a deadly


       For this reason, the case law cited by Appellant and the State addressing the
       4

voluntariness of guilty pleas, while informative, is not directly on point.

                                              7
weapon during the commission of a felony offense. Id. art. 42A.054(b). But this

limitation applies only to judge-ordered community supervision, not to jury-

recommended community supervision. See id.; arts. 42A.055 (providing for jury-

recommended community supervision), 42A.056 (listing limits on jury-recommended

community supervision).      The indictment—to which Appellant pleaded guilty—

charged, and the evidence adduced at trial showed, that Appellant used and exhibited a

deadly weapon (his car) in the commission of all three offenses. Therefore, the jury but

not the judge could grant Appellant community supervision in this case.

      And, even if Appellant had wanted to waive a jury, the record does not show

that he would have been able to do so. A defendant in a criminal prosecution in which

the State is not seeking the death penalty has the right, upon entering a plea, to waive

the right of trial by jury; however, if the defendant is not already confined in a penal

institution, then his waiver must be made in person, in writing, and in open court with

the consent and approval of the court and the attorney representing the State. Id. art.

1.13(a). The consent and approval by the court shall be entered on the record, and the

consent and approval of the attorney representing the State shall be in writing, signed by

that attorney, and filed in the papers of the cause before the defendant enters his plea.

Id. That procedure was not followed in this case. Therefore, we may infer from the

record that the trial court and the attorney representing the State did not both consent to

and approve of Appellant waiving his right to trial by jury and seeking deferred

adjudication from the trial court. And, absent the consent of the State as prescribed by

                                            8
this statute, the trial court had no discretion to grant Appellant deferred adjudication

community supervision or to resolve the issue of his guilt in any manner other than by a

jury trial. State ex rel. Mau v. Third Court of Appeals, 560 S.W.3d 640, 646 (Tex. Crim. App.

2018) (orig. proceeding).

       In essence, Appellant does not challenge the fact that the trial judge could not

grant him “probation” or that the literal statement by his counsel was correct. Instead,

his argument is that the trial court should have intervened and given him additional

admonishments about his decision not to waive a jury by immediately gleaning that he

misunderstood his options based on the brief exchange between Appellant and his

counsel, an exchange that only portrayed a portion of their prior discussions.

       Initially, and to elaborate on a point that we have already made, if Appellant had

decided that he had a better chance of getting probation from a jury, and thus did not

want to waive the jury, then the trial court could not grant him the option that he

contends he was deprived of the opportunity to consider—deferred adjudication

community supervision. Article 42A.101 provides that a judge “may, after receiving a

plea of guilty or nolo contendere, hearing the evidence, and finding that it substantiates

the defendant’s guilt, defer further proceedings without entering an adjudication of guilt

and place the defendant on deferred adjudication community supervision,” if in the




                                             9
judge’s opinion the best interest of society and the defendant will be served.5 Tex. Code

Crim. Proc. Ann. art. 42A.101(a). By its very terms, the statutory option authorizing

deferred adjudication is limited to defendants who plead guilty or nolo contendere

before the trial court after waiving trial by jury. Mau, 560 S.W.3d at 647. Here, Appellant

pleaded guilty before the trial court but reserved—and exercised—his right to trial by

jury on punishment. Thus, because Appellant never effectively waived that right, the

trial court’s discretionary authority to defer his adjudication and place him on deferred

adjudication community supervision was never triggered.

      Beyond this, we reject Appellant’s argument that the exchange with his counsel

should have in some way triggered additional admonishments by the trial judge.

Essentially, Appellant’s argument is that his exchange with his counsel evidenced that

he was operating under a fundamental misunderstanding—that because his counsel had

told him that only the jury could give him probation, he misunderstood that he might

be eligible to receive deferred adjudication community supervision from the court if he

waived a jury.

      As a general proposition, the trial court has no duty to admonish a defendant about

his eligibility for community supervision. Ex parte Williams, 704 S.W.2d 773, 775 (Tex.

Crim. App. 1986). And the Eastland Court of Appeals has rejected an argument by a



      5
       The statute carves out specified exceptions, none of which apply in Appellant’s
case, to a criminal defendant’s eligibility for deferred adjudication community
supervision. See Tex. Code Crim. Proc. Ann. arts. 42A.101, .102.

                                            10
defendant who claimed that the trial court had a duty to intervene and give admonishments

on community supervision to correct the defendant’s misapprehension:

      Appellant argues, however, that the trial court allowed others to provide
      him with inaccurate information about community supervision and that
      that imposed a duty on the trial court to intervene by providing him with
      accurate information. Appellant cites no authority for the proposition that
      another person’s misrepresentation about community supervision
      imposes a duty on the trial court to provide accurate information, and our
      own research has discovered none. In the absence of authority imposing
      such a duty on the trial court to correct a misstatement about the
      availability of community supervision sua sponte, we conclude that the
      trial court did not err in failing to admonish appellant.

Bailey v. State, No. 11-07-00361-CR, 2009 WL 626075, at *3 (Tex. App.—Eastland

March 12, 2009, no pet.) (mem. op., not designated for publication).

      Even if we assumed that the duty to correct a misapprehension existed, we would

still reject Appellant’s argument that is predicated on the argument that the statements

made by his counsel should have triggered additional admonishments. His argument,

which we quote, is predicated on the principle that a trial court should admonish a

defendant on probation when it is apparent that the defendant is operating under a

misapprehension about probation eligibility:

      Reversible error exists where a trial court improperly admonishes a
      defendant as to probation when that defendant is ineligible[,] and it is
      apparent from the record that the defendant is seeking probation. Harrison
      v. State, 688 S.W.2d 497 (Tex. Crim. App. 1985). Additionally, the trial
      court is obligated to properly admonish a defendant as to his ineligibility
      for probation when it becomes apparent to the trial court that the
      defendant incorrectly believes himself to be eligible. [See] Murphy v. State,
      663 S.W.2d 604 (Tex. App.—Houston [1st Dist.] 1983, no pet.); Ramirez
      v. State, 655 S.W.2d 319 (Tex. App.—Corpus Christi[–Edinburg] 1983, no
      pet.).

                                           11
       The First Court of Appeals has discussed a similar argument to Appellant’s and

described the standard as follows when dealing with admonishments and community

supervision:

       As a general proposition, a trial court has no duty to admonish a defendant
       regarding the availability of community supervision. Harrison . . . , 688
       S.W.2d [at] 499 . . . ; Shields v. State, 608 S.W.2d 924, 927 (Tex. Crim. App.
       [[Panel Op.]] 1980). However, a trial court errs if it improperly
       admonishes a defendant regarding community supervision when a
       defendant is ineligible and it is apparent from the record that the
       defendant is seeking community supervision. Harrison, 688 S.W.2d at 499;
       see Ramirez . . . , 655 S.W.2d [at] 320 . . . .

Valdez v. State, No. 01-00-01217-CR, 2002 WL 396530, at *4 (Tex. App.—Houston [1st

Dist.] Mar. 14, 2002, no pet.) (not designated for publication); see also Villarreal v. State,

No. 13-09-00187-CR, 2010 WL 2011523, at *1 (Tex. App.—Corpus Christi–Edinburg

May 20, 2010, no pet.) (mem. op., not designated for publication) (same).

       In essence, Appellant’s argument is that it should have been apparent to the trial

court that Appellant wanted deferred adjudication, he had been misinformed by his

counsel about whether waiver of his right to a jury impacted that decision, and the trial

court thus had a duty to correct that misimpression. Again, the statement that counsel

made was correct. Further, Appellant cites nothing from the record indicating that

deferred adjudication was a possibility for him. If the standard is that the trial court

duty arises from an apparent misapprehension on the part of the defendant, then that

standard is not met here. We hold that the trial court had no duty to admonish

Appellant that the court could defer a finding of guilt upon Appellant’s plea of guilty


                                             12
and place him on deferred adjudication community supervision.

      Finally, the State has responded to Appellant’s brief as though Appellant has

argued ineffective assistance of counsel. We do not interpret any of Appellant’s

arguments as claiming ineffective assistance of counsel. Appellant has not argued that

he was deprived of his Sixth Amendment right to counsel, nor does he cite the two-

pronged test of Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984). Because

Appellant has not raised the issue of ineffective assistance of counsel in this appeal, we

need not address it in our opinion. See Tex. R. App. P. 47.1.

                                    IV. Conclusion

      Because of the nature of his offense, in particular, and without showing that he

could have waived a jury, in general, Appellant cannot challenge his counsel’s

admonishment that the trial court could not grant probation because counsel’s

statement was correct. See Tex. Code Crim. Proc. Ann. arts. 42A.054–.056. Nor was it

apparent that Appellant was operating under a misapprehension that the trial court

should have corrected by an additional admonishment. Having overruled Appellant’s

sole issue, we affirm the trial court’s judgments.

                                                       /s/ Dabney Bassel

                                                       Dabney Bassel
                                                       Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: September 15, 2022

                                            13